1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT

8                      SOUTHERN DISTRICT OF CALIFORNIA

9
10   ROLANDO MEDRANO,                         Case No.: 19-cv-423-AJB-MDD
                                 Plaintiff,
11                                            REPORT AND
     v.                                       RECOMMENDATION GRANTING
12
                                              DEFENDANT’S MOTION TO
13   ROGELIO ORTEGA, et al.,
                                              DISMISS
                               Defendants.
14
                                              [ECF No. 15]
15
16        This Report and Recommendation is submitted to United States
17   District Judge Anthony J. Battaglia pursuant to 28 U.S.C. § 636(b)(1) and
18   Civil Local Rule 72.1(c) of the United States District Court for the Southern
19   District of California.
20        For the reasons set forth herein, the Court RECOMMENDS
21   Defendant’s Motion to Dismiss be GRANTED and Plaintiff’s Complaint be
22   DISMISSED WITH PREJUDICE.
23                             I. PROCEDURAL HISTORY
24        Plaintiff Rolando Medrano (“Plaintiff”), a state prisoner proceeding pro
25   se and in forma pauperis, constructively filed a complaint pursuant to 42
26   U.S.C. § 1983 on February 4, 2019, in the Central District of California.
27   (ECF No. 1; see also ECF No. 12). On March 4, 2019, the case was

                                              1
                                                                     19-cv-423-AJB-MDD
1    transferred to this Court. (ECF Nos. 6-9). On May 21, 2019, the District
2    Judge screened the Complaint pursuant to 28 U.S.C. § 1915(e)(2) and
3    § 1915A(b). (ECF No. 12). The only claims to survive screening were the
4    inadequate medical care claims against Defendant Rogelio Ortega, Staff
5    Physician (“Defendant”). (Id.). Accordingly, Defendants H. Patel and S.
6    Gates were dismissed. (Id.).
7          On August 13, 2019, Defendant moved to dismiss Plaintiff’s complaint
8    for failure to state a claim pursuant to Federal Rule of Civil Procedure
9    12(b)(6). (ECF No. 15). Defendant contends Plaintiff failed to timely file this
10   action and failed to sufficiently allege Defendant was deliberately indifferent
11   to his serious medical needs. (Id.). Plaintiff did not file an opposition. (See
12   Docket).
13                             II. FACTUAL BACKGROUND
14         These facts are taken from Plaintiff’s Complaint and are limited to the
15   claims relating to Defendant. They are not to be construed as findings of fact
16   by the Court. See Hosp. Bldg. Co. v. Trs. of Rex Hosp., 425 U.S. 738, 740
17   (1976) (noting that the Court must accept as true allegations set forth in the
18   complaint when ruling on a motion to dismiss).
19         On May 29, 2016, while housed at Centinela State Prison (“CEN”),
20   Plaintiff tore two ligaments in his right ankle. (ECF No. 1 at 3).1 On May 13,
21   2016, Defendant ordered an X-ray and prescribed Tylenol 3 for three days.
22   (Id.). On June 13, 2016, Plaintiff requested Defendant renew his Tylenol 3
23   prescription. (Id.). Defendant did not renew the prescription and instead
24   prescribed “less effective medication” despite Plaintiff’s complaints of
25
26
     1All pincite page references refer to the automatically generated ECF pagination, not the
27   page number in the original document.

                                                 2
                                                                              19-cv-423-AJB-MDD
1    “significant and immobilizing pain.” (Id.).
2             On August 2, 2016, Plaintiff was referred to an orthopedic surgeon, who
3    ordered an MRI. (Id. at 4). On August 10, 2016, Defendant re-prescribed
4    Tylenol 3. (Id.). On August 19, 2016, Plaintiff was given an MRI. (Id.). On
5    September 6, 2016, Defendant decreased Plaintiff’s daily Tylenol 3 dosage
6    and ordered his pain medication be discontinued on September 20, 2016.
7    (Id.).
8             On September 27, 2016, Plaintiff’s orthopedic surgeon confirmed a
9    ligament tear to Plaintiff’s ankle. (Id. at 5). On October 6, 2016, Defendant
10   refused to prescribe stronger pain management medication despite Plaintiff’s
11   complaints of “uncontrolled pain to his right ankle.” (Id.). As a result,
12   Plaintiff “endure[d] months” of continued pain. (Id.). On November 1, 2016,
13   Defendant Ortega refused to prescribe stronger pain medication, even though
14   Plaintiff had the same amount of pain and walked with a cane. (Id. at 6).
15            On November 8, 2016, Plaintiff’s orthopedic surgeon noted a “popping
16   and clicking” in his right ankle, Plaintiff’s use of an aircast, and reports of
17   constant sharp pain. (Id. at 7). The orthopedic surgeon recommended “right
18   ankle arthroscopy and repair of tibia fibula ligament,” and Tylenol 3 for pain
19   management. (Id.). On November 15, 2016, Defendant allegedly
20   “substituted his own judgment,” and failed to renew the Tylenol 3
21   prescription. (Id.). Thus, Plaintiff alleges Defendant was deliberately
22   indifferent to his serious medical needs.
23                               III. LEGAL STANDARD
24            A motion to dismiss pursuant to Federal Rule of Civil Procedure
25   12(b)(6) tests the legal sufficiency of a claim. Navarro v. Block, 250 F.3d 729,
26   732 (9th Cir. 2001). “Under Federal Rule of Civil Procedure 8(a)(2), a
27   pleading must contain a short and plain statement of the claim showing that

                                              3
                                                                        19-cv-423-AJB-MDD
1    the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78
2    (2009) (internal quotation marks omitted). The pleader must provide the
3    Court with “more than an unadorned, the-defendant-unlawfully-harmed-me
4    accusation.” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
5    (2007)). “Threadbare recitals of the elements of a cause of action, supported
6    by mere conclusory statements, do not suffice.” Id. The court must assume
7    the truth of the facts which are presented and construe all inferences from
8    them in the light most favorable to the non-moving party. Thompson v.
9    Davis, 295 F.3d 890, 895 (9th Cir. 2002).
10        A pro se pleading is construed liberally on a defendant’s motion to
11   dismiss for failure to state a claim. Id. (citing Ortez v. Washington Cty., 88
12   F.3d 804, 807 (9th Cir. 1996)). The pro se pleader must still set out facts in
13   his complaint that bring his claims “across the line from conceivable to
14   plausible.” Twombly, 550 U.S. at 570.
15        A pro se litigant is entitled to notice of deficiencies in the complaint and
16   an opportunity to amend, unless the complaint’s deficiencies cannot be cured
17   by amendment. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). Thus,
18   the court is not required to accept as true allegations that are “supported by
19   mere conclusory statements.” Iqbal, 556 U.S. at 678. Furthermore, the court
20   “may not supply essential elements of the claim that were not initially pled.”
21   Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.
22   1982).
23                                 IV. DISCUSSION
24        Defendant contends Plaintiff’s claim is barred by the statute of
25   limitations. (ECF No. 15 at 5-6). Alternatively, Defendant argues Plaintiff
26   failed to sufficiently allege Defendant was deliberately indifferent to his
27   serious medical needs. (Id. at 6-10).

                                             4
                                                                       19-cv-423-AJB-MDD
1          A. Statute of Limitations
2          “For actions under 42 U.S.C. § 1983, courts apply the forum state’s
3    statute of limitations for personal injury actions, along with the forum state’s
4    law regarding tolling, including equitable tolling, except to the extent any of
5    these laws is inconsistent with federal law.” Jones v. Blanas, 393 F.3d 918,
6    927 (9th Cir. 2004). However, federal law determines when a civil rights
7    action accrues. Lukovsky v. City & Cty. of San Francisco, 535 F.3d 1044,
8    1048 (9th Cir. 2008). “[U]nder federal law, a claim accrues ‘when the plaintiff
9    knows or has reason to know of the injury which is the basis of the action.’”
10   Id. (quoting Olsen v. Idaho State Bd. Of Med., 363 F.3d 916, 926 (9th Cir.
11   2004)). California’s statute of limitations for personal injury claims is two
12   years. Cal. Civ. Proc. Code § 335.1. The statute of limitations is tolled for
13   two years if the plaintiff was imprisoned for a term less than for life at the
14   time of the accrual. See Cal. Civ. Proc. Code § 352.1(a). A prisoner serving a
15   life term is not eligible for tolling. Id.
16         “A claim may be dismissed as untimely pursuant to a 12(b)(6) motion
17   ‘only when the running of the statute [of limitations] is apparent on the face
18   of the complaint.’” United States ex rel. Air Controls Techs., Inc. v. Pre Con
19   Indus., Inc., 720 F.3d 1174, 1178 (9th Cir. 2013) (citation omitted). “Where
20   the facts and dates alleged in a complaint demonstrate that the complaint is
21   barred by the statute of limitations, a Federal Rule of Civil Procedure
22   12(b)(6) motion should be granted.” Ritchie v. United States, 210 F. Supp. 2d
23   1120, 1123 (N.D. Cal. 2002). Conversely, ‘“[a] complaint cannot be dismissed
24   unless it appears beyond doubt that the plaintiff can prove no set of facts that
25   would establish the timeliness of the claim.’” Von Saher v. Norton Simon
26   Museum of Art, 592 F.3d 954, 969 (9th Cir. 2010) (quoting Supermail Cargo,
27   Inc. v. United States, 68 F.3d 1204, 1206 (9th Cir. 1995)).

                                                  5
                                                                       19-cv-423-AJB-MDD
1         Plaintiff’s request for a renewal of his Tylenol 3 prescription was first
2    denied by Defendant on June 13, 2016. (ECF No. 1 at 1, 3). As a result, the
3    earliest accrual date alleged is June 13, 2016. See Lukovksy, 535 F.3d at
4    1048. Plaintiff constructively filed his complaint on February 4, 2019 – 2
5    years, 7 months, and 22 days after the earliest alleged accrual date. (See
6    ECF No. 1 at 1). However, Plaintiff does not allege whether he is sentenced
7    to life or a shorter term. (See id.). Accordingly, the court cannot determine
8    whether Plaintiff is entitled to a two-year tolling of the statute of limitations.
9    See Cal. Civ. Proc. Code § 352.1(a). Because it is not apparent that Plaintiff’s
10   claims are barred by the statute of limitations, dismissal of the complaint is
11   inappropriate on this ground. See Von Saher, 592 F.3d at 969.
12        B. Failure to State a Claim for Deliberate Indifference
13        The Eighth Amendment is violated when prison officials demonstrate
14   “deliberate indifference to serious medical needs.” Estelle v. Gamble, 429
15   U.S. 97, 104 (1976). The deliberate indifference test has both an objective
16   and subjective requirement. See Farmer v. Brennan, 511 U.S. 825, 838
17   (1994). The subjective prong requires “more than ordinary lack of due care
18   for the prisoner’s interests or safety.” Id. at 835 (internal quotation marks
19   and citation omitted). It requires a showing that the defendant acted with
20   “deliberate indifference” to “an excessive risk to inmate health and safety.”
21   Farmer, 511 U.S. at 837.
22        Here, Plaintiff alleges Defendant was deliberately indifferent to his
23   serious medical needs by refusing to prescribe Tylenol 3. (ECF No. 1).
24   Specifically, he contends Defendant was deliberately indifferent by failing to
25   renew the prescription when Plaintiff complained of pain and when his
26   orthopedic surgeon recommended Tylenol 3. (See id.).
27        Plaintiff’s allegations indicate a disagreement between Defendant and

                                             6
                                                                        19-cv-423-AJB-MDD
1    Plaintiff or between Defendant and Plaintiff’s orthopedic surgeon. However,
2    "[a] difference of opinion between a physician and the prisoner—or between
3    medical professionals—concerning what medical care is appropriate does not
4    amount to deliberate indifference." Colwell v. Bannister, 763 F.3d 1060, 1068
5    (9th Cir. 2014) (quoting Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012)).
6    It is not enough that the plaintiff merely disagrees with the course of
7    treatment provided. Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004).
8    Rather, the plaintiff must show both “that the course of treatment the doctors
9    chose was medically unacceptable under the circumstances” and “that they
10   chose this course in conscious disregard of an excessive risk to plaintiff’s
11   health.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
12         Here, Defendant re-prescribed “Tylenol 3” in one instance and
13   prescribed alternative, albeit allegedly less effective, medication when
14   Plaintiff was not prescribed Tylenol 3. (See ECF No. 1 at 3-5). Thus,
15   Defendant was not consciously disregarding an excessive risk to Plaintiff’s
16   health. See Jackson, 90 F.3d at 332.
17         Accordingly, Plaintiff insufficiently pleads a claim for deliberate
18   indifference to serious medical needs and the Court RECOMMENDS
19   Defendant’s motion be GRANTED and the Complaint be dismissed WITH
20   PREJUDICE because Plaintiff cannot cure the deficiencies of the complaint
21   under these circumstances.2
22
23   2 Also, the Ninth Circuit has held that a district court may grant an unopposed motion to
24   dismiss where a local rule permits, but does not require it to do so. See generally, Ghazali
     v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). Here, Civil Local Rule 7.1(f)(3)(c) provides, “[i]f
25   an opposing party fails to file the papers in the manner required by [the court], that
     failure may constitute a consent to the granting of a motion . . . by the court.” S.D. Cal.
26   Civ. L.R. 7.1(f)(3)(c). Here, Plaintiff’s opposition was due on September 20, 2019. (ECF
     No. 16). To date, Plaintiff has not filed an opposition. (See Docket). As such, the Court
27   may also grant Defendant’s motion on the basis of Plaintiff’s failure to oppose.

                                                   7
                                                                                 19-cv-423-AJB-MDD
1                                  V. CONCLUSION
2         Based on the foregoing, the court RECOMMENDS Defendant’s Motion
3    to Dismiss be GRANTED and Plaintiff’s Complaint be DISMISSED WITH
4    PREJUDICE. See Lopez, 203 F.3d at 1127 (noting that a pro se litigant
5    should be granted leave to amend unless the complaint’s deficiencies cannot
6    be cured by amendment).
7         This Report and Recommendation will be submitted to the United
8    States District Judge assigned to this case, pursuant to the provision of 28
9    U.S.C. § 636(b)(1). Any party may file written objections with the court and
10   serve a copy on all parties by November 22, 2019. The document shall be
11   captioned “Objections to Report and Recommendation.” Any reply to the
12   objections shall be served and filed by November 29, 2019.
13        The parties are advised that failure to file an objection within the
14   specified time may waive the rights to raise those objections on appeal of the
15   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
16        IT IS SO ORDERED.
17   Dated: October 31, 2019
18
19
20
21
22
23
24
25
26
27

                                            8
                                                                       19-cv-423-AJB-MDD
